CaSe: 3218-Cr-OOJ_78-T|\/|R DOC #Z 22 Filed: 12/10/18 Page: l Of l PAGE|D #Z 43

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

wEsTERN DIVISION
UNITEI) sTATEs oF AMERICA, CASE No. 5 " 1 g @/V / '7 g
Piain¢iff, JUDGE TVI D WlCL.S M » IL'O (DC
vs. INFORMATION
CHRISTOPHER wATsoN,
Defendant.

 

 

THE UNITED STATES ATTORNEY CHARGES:
COUNT 1
On or about March 2, 2018, in the Southern District of Ohio, defendant
CHRISTOPHER WATSON, having been convicted of a crime punishable by imprisonment for
a term exceeding one (1) year, specifically on or about May 18, 2011, in the Montgomery
County, Ohio Ccurt of Cornrnon Pleas, case number 2011 CR 00245/02, of “Possession of
Heroin,” knowingly possessed a firearm in and affecting interstate commerce

In Violation of 18 U.S.C. § 922(g)(1).

BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY

@,£ws.t&-

ANDREW J. HT'J'NT (0073698)
Assistant United States Attorney

